internal_revenue_service number release date index number -------------------------- ------------ ------------------------------ ---------------------- -------------------------------------- department of the treasury washington dc person to contact ---------------------- id no ---------------- telephone number -------------------- refer reply to cc fip b02 plr-146571-13 date april legend taxpayer year year a entity a joint_venture llc llc b c d e f dear ---------------- --------------------------------------------------------- ------ ------ --- -------------------------------------- ------------------------------ --------------------------------- ------------------------------- --- --- -- --- --- plr-146571-13 this is in reply to a letter dated date requesting a ruling on behalf of taxpayer taxpayer has requested a ruling regarding the definition of qualified_health_care_property under sec_856 of the internal_revenue_code for purposes of the related-party rent exception of sec_856 facts taxpayer is a publicly traded corporation that elected to be taxed as a reit beginning in year taxpayer is in the business of owning and leasing the full spectrum of senior housing and healthcare related real_estate including seniors housing communities skilled nursing post-acute facilities medical office buildings inpatient and outpatient medical centers and life science facilities in year taxpayer acquired an ownership_interest in a senior living facilities through joint_venture joint_venture was formed using two limited_liability companies llc and llc each llc is taxed as a partnership for federal_income_tax purposes the members of llc are i a wholly-owned subsidiary of taxpayer that is treated as a disregarded_entity and a qualified_reit_subsidiary qrs of taxpayer for u s federal_income_tax purposes and ii an affiliate of entity a qrs owns a b percent interest in llc and the affiliate of entity a owns a c percent interest in llc the members of llc are i a wholly-owned taxable_reit_subsidiary of taxpayer trs and ii an entity a affiliate trs owns b percent of llc and the affiliate of entity a owns c percent of llc d of the acquired entities referred to herein as senior living facilities collectively and senior living facility individually have been held in an ownership structure intended to conform with the ownership structure permitted by sec_856 each senior living facility is owned by a separate wholly-owned subsidiary of llc each referred to herein as lessor each lessor is a party to a master lease agreement with llc with respect to the senior living facility owned by such lessor llc has further sub-leased each senior living facility to a separate wholly-owned subsidiary of llc each referred to herein as subtenant each lessor and each subtenant are treated as disregarded entities for federal_income_tax purposes each subtenant has entered into a management agreement with an affiliate of entity a to serve as an eligible_independent_contractor herein referred to as the eik within the meaning of sec_856 to manage and operate the particular senior living facility the senior living facilities are unlicensed age-restricted residential communities that provide living quarters and significant congregate care services for residents taxpayer represents that the senior living facilities offer congregate care and wellness plr-146571-13 related_services that are not commonly offered by typical multi-family residential rental properties in the markets in which the senior living facilities are located the senior living facilities provide full service community meals housekeeping services scheduled transportation services 24-hour staff daily social programs events and outings general maintenance service for units paid utilities and on-site beauty salon and store the senior living facilities also offer a fitness center and daily fitness classes 24-hour emergency response system personal emergency pendants maintenance of current do not resuscitate dnr forms for residents upon request sharps containers are made available for use in residential units for medical bio-hazard disposal oxygen use is permitted in residential units with compliance with local laws monitored by the on-site manager on-site rehabilitation clinic for physical speech and occupational therapy also offered to all residents are i screenings conducted by licensed therapists and nurses employed by an entity a affiliate at each senior living facility ii meetings with clinical directors to discuss pro-active intervention for residents who may be at risk of falls a decline in physical health and or cognitive impairment and iii an on-site director with responsibility to promote resident health independence and self-management through educational programs community and supportive services hospital tracking and communication with family members in addition to the foregoing standard services for an additional fee some or all of the senior living facilities offer outpatient therapy services hospice services home healthcare services and companion services the outpatient therapy is provided in an on-site clinic by appointment with costs covered by medicare and or secondary insurance hospice services are currently available or pending at one senior living facility and are provided by a licensed hospice agency these services are pending at the other senior living facilities the hospice services include all levels of palliative care as well as bereavement services for the family the hospice care is covered by medicare the home healthcare services are provided by licensed home health care agencies and are generally covered by medicare for a 60-day period with re-evaluation and re-certification if needed the companion services are provided by certified nursing assistants the services are covered by long-term care insurance or private pay the residents at each of the senior living facilities are also eligible to participate in a resident transfer program the resident transfer program benefits include i free basic services at a higher level of care for e days annually and up to f days cumulative ii priority access to a higher level of care at other facilities iii ability to transfer plr-146571-13 residency to a facility offering a higher level of care without paying another community entry fee and iv reduced annual basic service fee increases for long-term residents taxpayer is requesting a ruling that its ownership interests in the senior living facilities represent interests in real properties that are qualified_health_care_property within the meaning of sec_856 specifically taxpayer requests a ruling that the senior living facilities are congregate care facilities within the meaning of sec_856 and as long as the senior living facilities are operated by an eligible_independent_contractor eik any amounts derived by taxpayer from its ownership_interest in llc shall not be excluded from the definition of rents_from_real_property by operation of sec_856 law and analysis sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 provides that rents_from_real_property do not include amounts received directly or indirectly from a corporation if the reit owns percent or more of the total combined voting power or percent or more of the total value of the shares of the corporation sec_856 provides that amounts paid to a reit by a trs shall not be excluded from rents_from_real_property by reason of sec_856 when a reit leases a qualified_lodging_facility or qualified_health_care_property to a trs and the facility or property is operated on behalf of the trs by a person who is an eligible_independent_contractor sec_856 provides that the term eligible_independent_contractor with respect to any qualified_health_care_property as defined in sec_856 means any independent_contractor if at the time such contractor enters into a management agreement or other similar service_contract with the trs to operate such plr-146571-13 qualified_health_care_property such contractor or any related_person is actively engaged in the trade_or_business of operating qualified health care properties respectively for any person who is not a related_person with respect to the real_estate_investment_trust or the taxable_reit_subsidiary sec_856 defines qualified_health_care_property as any real_property which is a health_care_facility a health_care_facility is defined in sec_856 as a hospital nursing facility assisted living facility congregate care facility qualified_continuing_care_facility as defined in sec_7872 or other licensed facility which extends medical or nursing or ancillary services to patients and which was operated by a provider of such services that is eligible for participation in the medicare program under title xvii of the social_security act subchapter xviii of chapter of title u s c a et seq with respect to the facility sec_1_856-3 of the income_tax regulations provides that a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership’s assets is determined in accordance with the partner’s capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partnership for all purposes of sec_856 in the present case the senior living facilities offer services that have a significant health care related focus with the goal of offering a medical services intensive environment for senior citizens who are generally physically able to care for themselves the programs offered at the senior living facilities are targeted to monitor and help improve the health and well-being of the senior citizen residents for example the eik at each senior living facility maintains a permanent full-time_employee who is in charge of matters such as i establishing health related educational programs ii coordinating services with third party medical providers iii monitoring the suitability of the living environment for the residents and proposing alternatives where necessary and iv communicating with family members regarding the medical needs of the residents the eik also supports and monitors certain health-related activities of the residents for example by making available certified nursing assistants and licensed therapist by monitoring the use of in-unit medical equipment such as oxygen by providing for emergency call pendants and first responders and by maintaining dnr forms at the option of a resident numerous other personalized health services are also available further through the resident transfer program offered by the senior living facilities senior citizen residents who are in need of a more intensive level of medical related_services and care are able to easily transfer to another community plr-146571-13 these healthcare related_services and alternatives for residents are not available in a typical multi-family residential_rental_property conclusion based on the facts as represented we rule that the facilities are congregate care facilities within the meaning of sec_856 and therefore constitute qualified health care properties within the meaning of sec_856 accordingly amounts paid to the taxpayer by the trs shall not be excluded from rents_from_real_property by reason of sec_856 if the senior living facilities are operated and managed by an eligible_independent_contractor except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code or whether contractor qualifies as an eligible_independent_contractor under sec_856 this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jonathan d silver jonathan d silver assistant to the branch chief branch office of associate chief_counsel financial institutions products
